DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4-5, and 19 are objected to because of the following informalities:
(1) Regarding claim 4:
Claim 4 recites “GFDM”, “FBMC”, “UFMC”, “DFDM”, “SCMA”, “NOMA”, “MUSA”, and “FTN”, the examiner suggests to add full names to these abbreviations in the claim.
(2) Regarding claim 5:
Line 3 recites “the 5G New Radio (NR) band”; there is a lack of antecedent basis, the examiner suggests changing to “a 5G New Radio (NR) band”.
(3) Regarding claim 19:
Line 1 recites “wherein the device configured to operate”; the examiner suggests changing to “wherein the communication device configured to operate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 10,902,726 B2) in view of NPL (EP2367332 A1, published on 9/21/2011).
(1) Regarding claim 1:
Alvarez discloses a communication device (rogue vehicle detection and avoidance system 130n) comprising: 
a receiver (transceiver 150 as shown in figure 1) configured to receive communications from a plurality of vehicles forming an ad hoc network (system 100 that includes a plurality of vehicles ll0A-ll0n (collectively, "vehicles 110") communicably
coupled via a vehicle ad-hoc network (VANET) 120, in accordance with at least one embodiment described herein. For ease of discussion and conciseness, each vehicle 110 coupled to the VANET will be referred to as a "VANET vehicle 110.", col. 6, line 56 – col. 6, line 66) and transmit a signal based on the communications (determining,
by the trajectory generation circuitry, a preferred future travel path for the host vehicle based on: the preferred future travel path of respective ones of the VANET vehicles;
the identified rogue vehicle; and the one or more safe vehicle operating behaviors; and transmitting, via the transceiver circuitry, data representative of the determined preferred future travel path of the host vehicle to each of the VANET vehicles, col. 5, lines 6-14).
Alvarez fails to disclose a receiver of the transceiver 150 comprises a switch configured to at least partially compensate in-phase branch/quadrature branch (I/Q) imbalance of the transmitted signal, and the switch further configured to selectively activate a switch path that provides feedback, wherein an output of the switch in the activated switch path is coupled to a receive path of the communications device.
However, NPL discloses a transceiver  comprises a switch (FB-SW in figure 3) configured to at least partially compensate in-phase branch/quadrature branch (I/Q) imbalance in a signal to be transmitted (These RF training signals TRS are affected by IQ imbalance in the transmission part TR, and then received by the reception part REC via the feedback path FB, which includes the feedback switch FB-SW, para. 0100; the training signals TRS divided into pairs and received in installments are put through A/D conversion on the I channel side or the Q channel side, and then undergo digital quadrature demodulation processing suited to the center frequency. The training signals TRS are further put through baseband demodulation processing, and a transmission correction coefficient for correcting the IQ imbalance of the transmission part TR alone is calculated by the correction coefficient calculation unit 45 for each signal belonging to any of the pairs into which the training signals TRS are divided. Results of the calculation are added together to obtain a transmission correction coefficient for the entire data signal band, para. 0042,0067), the switch further configured to selectively activate a switch path that provides feedback, wherein an output of the switch in the activated switch path is coupled to a receive path of the communications device (the feed-45 back path FB which includes the feedback switch FB-SW is provided so that a transmission signal from the transmission part TR can be received by the reception part REC, para. 0060).
It is desirable for the communication device comprising a switch configured to at least partially compensate in-phase branch/quadrature branch (I/Q) imbalance in a signal to be transmitted based on the communications, the switch further configured to selectively activate a switch path that provides feedback, wherein an output of the switch in the activated switch path is coupled to a receive path of the communications device because it reduces I/Q imbalance of the transmitted signal and distortion of the transmitted signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the communication device of Alvarez for the benefit of reducing data loss.
(2) Regarding claim 2:
Alvarez and NPL discloses all subject matter of claim 1 and NPL further discloses the feedback is provided from an output of a transmitter path of the communication device to a coefficient calculator that calculates coefficient data for a digital pre-mismatch (DPM) filter of the transmitter path (Therefore, in the case of single carrier modulation, a Fourier transform (FFT or OFT) operation and an inverse Fourier transform (IFFT or IDFT) operation as in Expression (6) are performed in the digital modulation unit BMOD of the transmission function part 20. Alternatively, a filter that has a tap coefficient expressed by Expression (7) may be prepared to perform a convolution operation of Expression (8), para. 0198; the examiner interprets the filter performing the convolution operation as the claimed digital pre-mismatch (DPM) filter of the transmitter path).
It is desirable to provide the feedback from an output of a transmitter path of the communication device to a coefficient calculator that calculates coefficient data for a digital pre-mismatch (DPM) filter of the transmitter path because it reduces distortion of the transmitted signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the device of Alvarez to reduce distortion of the transmitted signal and reduce data loss.
(3) Regarding claim 3:
Alvarez and NPL discloses all subject matter of claim 2 and NPL further discloses the switch is further configured to selectively activate an additional switch path that couples the transmit path of the communication device to at least an antenna (as shown in figure 3, a T/R-SW is controlled for couple the transmit signal to antenna AT, para. 0053).
It is desirable to have the switch is further configured to selectively activate an additional switch path that couples the transmit path of the communication device to at least an antenna because it enable sharing an antenna for transmission and reception.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the device of Alvarez to reduce cost of the device.
(4) Regarding claim 4:
Alvarez and NPL discloses all subject matter of claim 3, but fails to explicitly disclose the antenna is configured to operate in accordance with a wireless communication protocol that employs at least one of GFDM, FBMC, UFMC, DFDM, SCMA, NOMA, MUSA, or FTN, or any combination thereof.
However, such limitation is merely an intended use of the antenna, and such limitation does not define a patentably distinct invention over the device of Alvarez and NPL since both invention are directed to reducing IQ mismatch in wireless transmission.  Therefore, the configuration of the antenna to operate in accordance with a wireless communication protocol that employs at least one of GFDM, FBMC, UFMC, DFDM, SCMA, NOMA, MUSA, or FTN, or any combination thereof would have been a matter of obvious design choice to one or ordinary skill in the art for the benefit of reducing distortion in transmitted signal.
(5) Regarding claim 6:
Alvarez and NPL discloses all subject matter of claim 1, and NPL further discloses the receive path is configured to process an analog version of the signal to be transmitted as the feedback (as shown in figure 3, the FB-SW feedback output signal from DAC of the transmitting path to the receiving path, therefore, the feedback signal that passes through the FB-SW is an analog version of the signal to be transmitted).
It is desirable to have the receive path is configured to process an analog version of the signal to be transmitted as the feedback because it reduces distortion of the transmitted signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the device of Alvarez to reduce distortion of the transmitted signal and reduce data loss.
(6) Regarding claim 7:
Alvarez and NPL discloses all subject matter of claim 1, and Alvarez further discloses the communication device corresponds to at least one of a base station, small cell, mobile device, drone, a vehicle communication device (Each rogue vehicle detection system 130 includes rogue vehicle detection and avoidance circuitry 140 coupled to a transceiver 150, col. 6, line 66 – col. 7, line 5), or a device configured to operate on a narrowband Internet of Things (IoT) frequency band.
(7) Regarding claim 8:
Alvarez and NPL discloses all subject matter of claim 1, and NPL further discloses a digital to analog (D/A) converter configured to generate an analog version of the signal of the signal to be transmitted (as shown in figure 3, DAC receives output from BMOD and output signal to antenna to be transmitted, para. 0025), the analog version of the signal to be transmitted including a portion of the I/Q imbalance (IQ imbalance occurs particularly frequently when a high frequency such as a frequency in the millimeter band is used for communication, when a broadband signal is handled, or when inexpensive components are employed, para. 0003, as shown in figure 3, 2 DAC are used for generating I and Q signal for transmission, therefore, the output of the DAC comprises I/Q imbalance components). 
It is desirable to have a digital to analog (D/A) converter configured to generate an analog version of the signal of the signal to be transmitted, the analog version of the signal to be transmitted including a portion of the I/Q imbalance because it enables upconversion and wireless transmission.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the device of Alvarez to enable wireless transmission.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 10,902,726 B2) in view of NPL (EP2367332 A1, published on 9/21/2011) as applied to claim 3 above, and further in view of NPL2 (Cellular V2X Communications in Unlicensed Spectrum: Harmonious Coexistence With VANET in 5G Systems, dated August 2018).
Alvarez and NPL discloses all subject matter of claim 3, and Alvarez disclose a vehicular ad hoc network (VANET), but fails to explicitly disclose the antenna is configured to transmit the communications between the communication device and the vehicle at a frequency corresponding to the 5G New Radio (NR) band.
However, NPL2 teaches implementing a vehicular ad hoc network (VANET) in 5G systems (title; Cellular V2X Communications in Unlicensed Spectrum: Harmonious Coexistence With VANET in 5G Systems).
It is desirable to have the antenna is configured to transmit the communications between the communication device and the vehicle at a frequency corresponding to the 5G New Radio (NR) band because it increase the bandwidth and data rate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL2 in the device of Alvarez and NPL to increase the data rate.

Claims 9-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. (US 2020/0007384 A1) in view of NPL (EP2367332 A1, published on 9/21/2011).
(1) Regarding claim 9:
Mueck discloses an apparatus comprising:
a receiver configured to receive communications transmitted from a drone in an Internet of Things (IoT) network (IoT network 700 as shown in figure 7 of the drone swamp) and transmit a signal based on the communication transmitted from the done (Communications from any slave drone 402 may be passed along the most convenient path between the slave drone 402 and the master drones 404 or 406 to reach the gateways 414, para. 0048); wherein the drone is configured to transmit the communications based on received communications from other drones in the Iot network (as the communication from a slave drone have to be reach the gateway 414, communications from any slave drone 402 may be passed along the most convenient path between the slave drone 402 multiple times to reach the gateway, thus satisfied the claimed limitation of “the drone is configured to transmit the communications based on received communications from other drones in the Iot network”, para. 0048).
Mueck discloses each drone comprises a transceiver to transmit and receive signal from other drones, but fails to disclose transceiver of the drone comprises a switch configured to at least partially compensate in-phase branch/quadrature branch (I/Q) imbalance in a transmit signal, and the switch configured to selectively activate a switch path that provides feedback from an output of a transmitter path to a coefficient calculator that calculates coefficient data for a digital pre-mismatch (DPM) filter of the transmitter path.
However, NPL discloses a transceiver comprises a switch (FB-SW in figure 3) configured to at least partially compensate in-phase branch/quadrature branch (I/Q) imbalance in a signal to be transmitted based on the communications transmitted from the transceiver (These RF training signals TRS are affected by IQ imbalance in the transmission part TR, and then received by the reception part REC via the feedback path FB, which includes the feedback switch FB-SW, para. 0100; the training signals TRS divided into pairs and received in installments are put through A/D conversion on the I channel side or the Q channel side, and then undergo digital quadrature demodulation processing suited to the center frequency. The training signals TRS are further put through baseband demodulation processing, and a transmission correction coefficient for correcting the IQ imbalance of the transmission part TR alone is calculated by the correction coefficient calculation unit 45 for each signal belonging to any of the pairs into which the training signals TRS are divided. Results of the calculation are added together to obtain a transmission correction coefficient for the entire data signal band, para. 0042, 0067), the switch configured to selectively activate a switch path that provides feedback from an output of a transmitter path to a coefficient calculator (The training signals TRS in the RF band are transmitted as transmission signals to the reception function part 30 from the power amplifier PA, where gain control is executed in advance, via a feedback path FB, which includes the feedback switch FB-SW, para. 0037; The training signals (frequency domain signals) TRS obtained through the Fourier transform operation are input to the waveform memory 44 as correction coefficient calculation-use signals. The correction coefficient calculation use signals are sent from the waveform memory 44 to the correction coefficient calculation unit 45, para. 0041-0042) that calculates coefficient data for a digital pre-mismatch (DPM) filter of the transmitter path (Therefore, in the case of single carrier modulation, a Fourier transform (FFT or OFT) operation and an inverse Fourier transform (IFFT or IDFT) operation as in Expression (6) are performed in the digital modulation unit BMOD of the transmission function part 20. Alternatively, a filter that has a tap coefficient expressed by Expression (7) may be prepared to perform a convolution operation of Expression (8), para. 0198; the examiner interprets the filter performing the convolution operation as the claimed digital pre-mismatch (DPM) filter of the transmitter path).
It is desirable for a transceiver to transmit and receive signal from other drones, but fails to disclose transceiver of the drone comprises a switch configured to at least partially compensate in-phase branch/quadrature branch (I/Q) imbalance in a transmit signal, and the switch configured to selectively activate a switch path that provides feedback from an output of a transmitter path to a coefficient calculator that calculates coefficient data for a digital pre-mismatch (DPM) filter of the transmitter path because it reduces I/Q imbalance of the transmitted signal and distortion of the transmitted signal.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the communication device of Alvarez for the benefit of reducing distortion of the transmitted signal and data loss.
(2) Regarding claim 10:
Mueck and NPL discloses all subject matter of claim 9, and Mueck further discloses the apparatus is configured to operate on a 5G NR band (the swarm radio transceiver 910 may use any number of 3GPP (Third Generation Partnership Project) specifications, notably Long Term Evolution (LTE), Long Term Evolution-Advanced (LTE-A), and Long Term Evolution-Advanced Pro (LTE-A Pro). It is understood that such exemplary scenarios are demonstrative in nature, and accordingly may be similarly applied to other mobile communication technologies and standards, such as any Cellular Wide Area radio communication technology, which may include e.g. a 5th Generation (5G) communication systems, para. 0080).
(3) Regarding claim 11:
Mueck and NPL discloses all subject matter of claim 9, and NPL discloses the drone is further configured to at least partially compensate for the I/Q imbalance in the communications utilizing at least one coefficient calculator (The training signals (frequency domain signals) TRS obtained through the Fourier transform operation are input to the waveform memory 44 as correction coefficient calculation-use signals. The correction coefficient calculation use signals are sent from the waveform memory 44 to the correction coefficient calculation unit 45, para. 0041-0042).
(4) Regarding claim 12:
Mueck and NPL discloses all subject matter of claim 9, and NPL further discloses an output of the switch in the activated switch path is coupled to a receiver path (In the direct quadrature modulation/demodulation device 10 according to the embodiment, the feed-back path FB which includes the feedback switch FB-SW is provided so that a transmission signal from the transmission part TR can be received by the reception part REC, para. 0060).
It is desirable to have an output of the switch in the activated switch path is coupled to a receiver path because it enables calibration of IQ mismatch in transmit path and compensate the IQ mismatch with compensation coefficient.  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the apparatus of Mueck for the benefit of compensation for IQ mismatch in the transmit path.
(5) Regarding claim 14:
Mueck discloses a method comprising: 
receiving, by a communication device, communications from a plurality of Internet of Things (IoT) devices (as shown in figure 5, drone E (504) receives signal from drone F and drone H on the IoT network; Communications from any slave drone 402 may be passed along the most convenient path between the slave drone 402 and the master drones 404 or 406 to reach the gateways 414, para. 0048);
providing, to a transmit path of the communication device, a signal to be transmitted based on the communications from the plurality of IoT devices that were received (Communications from any slave drone 402 may be passed along the most convenient path between the slave drone 402 and the master drones 404 or 406 to reach the gateways 414, para. 0048; as the communication from a slave drone have to be reach the gateway 414, communications from any slave drone 402 may be passed along the other drone most convenient path between the slave drone 402 multiple times to reach the gateway, thus satisfied the claimed limitation of “the drone is configured to transmit the communications based on received communications from other drones in the Iot network”, para. 0048).
Mueck discloses each drone comprises a transceiver to transmit and receive signal from other drones, but fails to disclose compensating, at a digital pre-mismatch (DPM) filter, in-phase branch/quadrature branch (I/Q) imbalance in the signal to be transmitted based on coefficient data provided by a coefficient calculator; activating a switch path based at least in part on a selection signal indicating the switch path is to be activated; transmitting, after activating the switch path, feedback from the transmit path to the coefficient calculator via a receive path of the communication device.
However, NPL discloses a transceiver compensating, at a digital pre-mismatch (DPM) filter, in-phase branch/quadrature branch (I/Q) imbalance in the signal to be transmitted based on coefficient data provided by a coefficient calculator (Therefore, in the case of single carrier modulation, a Fourier transform (FFT or OFT) operation and an inverse Fourier transform (IFFT or IDFT) operation as in Expression (6) are performed in the digital modulation unit BMOD of the transmission function part 20. Alternatively, a filter that has a tap coefficient expressed by Expression (7) may be prepared to perform a convolution operation of Expression (8), para. 0197-0198; the examiner interprets the filter performing the convolution operation as the claimed digital pre-mismatch (DPM) filter of the transmitter path), activating a switch path based at least in part on a selection signal indicating the switch path is to be activated; transmitting, after activating the switch path, feedback from the transmit path to the coefficient calculator via a receive path of the communication device (The training signals TRS in the RF band are transmitted as transmission signals to the reception function part 30 from the power amplifier PA through switch FB-SW under control of the control signal from CONT as shown in figure 3, via a feedback path FB, which includes the feedback switch FB-SW, para. 0037, 0080, 0100; The training signals (frequency domain signals) TRS obtained through the Fourier transform operation are input to the waveform memory 44 as correction coefficient calculation-use signals. The correction coefficient calculation use signals are sent from the waveform memory 44 to the correction coefficient calculation unit 45, para. 0041-0042) that calculates coefficient data for a digital pre-mismatch (DPM) filter of the transmitter path, para. 0197-0198).
It is desirable for a transceiver to transmit and receive signal from other drones, but fails to disclose compensating, at a digital pre-mismatch (DPM) filter, in-phase branch/quadrature branch (I/Q) imbalance in the signal to be transmitted based on coefficient data provided by a coefficient calculator; activating a switch path based at least in part on a selection signal indicating the switch path is to be activated; transmitting, after activating the switch path, feedback from the transmit path to the coefficient calculator via a receive path of the communication device because it reduces I/Q imbalance of the transmitted signal and distortion of the transmitted signal.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the communication device of Alvarez for the benefit of reducing distortion of the transmitted signal and data loss.
(6) Regarding claim 15:
Mueck and NPL discloses all subject matter of claim 14, and Mueck further discloses the plurality of IoT devices is configured to form an IoT network (the drones forming a IoT mesh network, para. 0057).
(7) Regarding claim 16:
Mueck and NPL discloses all subject matter of claim 14, and NPL further discloses responsive to the selection signal indicating the switch part is to be deactivated, activating an additional switch path towards a transmit antenna (when the transceiver of figure 3 is not in training operation, the transmission signals processed by the quadrature modulation are transmitted as transmission signals in the RF band to the exterior space from the power amplifier PA, where gain control is executed in advance, via a switch T/R-SW and via the transmission/reception antenna AT, para. 0053; that is the FB-SW is off and the T/R SW is connecting the transmit signal to the antenna AT as shown in figure 3).
It is desirable to have in responding to the selection signal indicating the switch part is to be deactivated, activating an additional switch path towards a transmit antenna because it enables the transceiver to exit training operation and resume normal operation activity for the transmitter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the method of Mueck for the benefit of enabling normal operation for the transceiver.
(8) Regarding claim 17:
Mueck and NPL discloses all subject matter of claim 16, and NPL further discloses coupling an output of a switch in the transmit path to the transmit antenna when the additional switch path is activated (when not in training mode for IQ mismatch, the transmission signals processed by the quadrature modulation are transmitted as transmission signals in the RF band to the exterior space from the power amplifier PA, where gain control is executed in advance, via a switch T/R-SW and via the transmission/reception antenna AT, para. 0053), wherein the output of the switch when the switch path is activated is different than the output of the switch when the additional switch path is activated (during training operation for IQ imbalance, a training signal TRS is output from the FB-SW, para. 0060-0061, and when in normal operation, the transmission signals processed by the quadrature modulation are transmitted as transmission signals in the RF band to the exterior space from the power amplifier PA, where gain control is executed in advance, via a switch T/R-SW and via the transmission/reception antenna AT, para. 0053).
It is desirable to couple an output of a switch in the transmit path to the transmit antenna when the additional switch path is activated, wherein the output of the switch when the switch path is activated is different than the output of the switch when the additional switch path is activated because it enables the transceiver to exit training operation and resume normal operation activity for the transmitter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the method of Mueck for the benefit of enabling normal operation for the transceiver.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. (US 2020/0007384 A1) in view of NPL (EP2367332 A1, published on 9/21/2011) as applied to claim 14 above, and further in view of NPL2 (WO/2019/015370 A1).
(1) Regarding claim 18:
Mueck and NPL discloses all subject matter of claim 14, and Mueck further discloses the communication device corresponds to at least one of a base station, small cell, mobile device, drone (drones 402-406 as shown in figure 4 forming an IoT network, para. 0045), a vehicle communication device, or a device; but fails to explicitly disclose the device is configured to operate on a narrowband Internet of Things (IoT) frequency band. 
However, NPL2 discloses unmanned aerial vehicles operate to communication with a cellular-based narrow-bandwidth Internet of Thing base station (abstract).
It is desirable for the device to be configured to operate on a narrowband Internet of Things (IoT) frequency band because it improves the efficiency of the usage of the frequency spectrum and reduces interference between different channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL2 in the method of Mueck and NPL for the benefit of improving the efficiency of frequency spectrum usage and reduces interference between different channels.

Allowable Subject Matter
Claims 13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tofighbakhsh et al. (US 10,659,144 B1) discloses a management of massively distributed internet of things (IOT) gateways based on software0deined networking via fly-by master drone.
Luo et al. (US 10,333,567 B1) discloses wireless devices and systems including examples of compensating power amplifier noise.
EP 2892193 B1 discloses a I/Q-mismatch compensation method and apparatus.
Mo et al. (US 2004/0219884 A1) discloses a method and system for measuring receiver mixer IQ mismatch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/2/2022